Warren E. Burger: We will hear arguments next in consolidated cases 1808 and 7475, Laing v. United States and United States v. Hall. Mr. Smith, I think the clerk has indicated to you that, since the case has been argued before, we hope that counsel will be able to present the consolidated cases in less than the total of two hours.
Stuart A. Smith: I think that will be quite possible.
Warren E. Burger: Very well.
Stuart A. Smith: Mr. Chief Justice and may it please the Court. These two consolidated cases come here on writs of certiorari for the United States Courts of Appeals for the Second and Sixth Circuits. The Circuits have split on the question whether the Commissioner of Internal Revenue is required to issue a notice of deficiency in connection with his termination of a taxpayer’s taxable year pursuant to his statutory authority under Section 6851 of the Code. The practical significance of this procedural question focuses on the Anti-Injunction Act which the Court has had recent opportunity to explore Section 7421a of the Code which is set forth in our brief at page 65 in the appendix. That provision, generally, provides that no suit for the purpose of restraining the assessment to a collection of any tax shall be maintained in any Court by any person. And, if the Commissioner of Internal Revenue is not required to issue a notice of deficiency in these cases, which we submit is the case, then these suits are barred by that Act. Now, the taxpayers in these cases and the Courts that have held against our position have focused on the prefatory exception phrase at the Anti-Injunction Act which provides acceptance provided in Section 6212a and c, 6213a. Now, that prefatory exception deals with cases which are adjudicable by the Tax Court. So, in script of all the statutory language, these cases really present the question whether it is an assessment of taxes which are deemed to be immediately due and payable under Section 6851a are adjudicable by the Tax Court. Now, we submit that the terms of the statute of and the historical evidence clearly indicates that Congress decided not to give the Tax Court jurisdiction in these cases. That is, that when the Commissioner terminates someone’s taxable year in the middle of that year and then makes an assessment pursuant to Section 6201a of taxes immediately due and payable, that that administrative action is not immediately reviewable in the Tax Court but that the taxpayer must seek other remedies specifically the refund suit ruled in the District Court.
Speaker: Mr. Smith, am I right that Congress, or at least the House Ways and Means Committee, is contemplating changing this whole thing?
Stuart A. Smith: There are a variety of legislative proposals currently being considered to that.
Speaker: There is one of the House Ways and Means Committee?
Stuart A. Smith: There was testimony held this summer before a subcommittee of the Ways and Means Committee, I understand, but I am not prepared to speak about the details of those proposals and I think that it is entirely speculative at this juncture whether there will be any litigation. Nevertheless, the conflict continues to exist. The facts of --
Harry A. Blackmun: Incidentally, while we have you interrupted, there is pending here another tax case, United States v. Shapiro and, somewhere in your argument, will you relate that one to these cases if there is any relationship?
Stuart A. Smith: I can do it right now, Mr. Justice Blackmun. The issue in the Shapiro case. Shapiro involves a jeopardy assessment under Section 6861a which we contend, in this case, is an entirely distinct statutory provision which should not be merged into the termination provision. The question in Shapiro is a burden of proof question. Our position in that case is that the Court of Appeals has improperly imposed upon the government, the burden of proving the validity of its assessment in a straight injunctive action. In other words, what happened to the taxpayer in Shapiro was simply that he was subjected to an early assessment, under Section 6861a, not a termination and he sued to enjoin that assessment and was, of course, bound by the Court’s judicially created exception in the Enochs v. Williams Packing Co. case. And, the Court of Appeals for the District of Columbia Circuit held that, in no circumstances, the Commissioner was obliged to come forward with some sort of evidence demonstrating the validity of his assessment, and we think our position in that case is that the burden of proof rests on the taxpayer to demonstrate that. Number one, he is entitled to equitable relief because no adequate remedy of law is available and, number two, that under no circumstances can the government prevail on the merits of its claim. So to the extent that both cases involving the Anti-Injunction Act, they are related but they involve these disparate provisions of the Code, the termination provision and the early assessment provision. I think that the facts can be briefly stated and they are basically undisputed--
Harry A. Blackmun: Do you feel they are disparate provisions?
Stuart A. Smith: Yes, we do and, in fact, it is our submission that the confusion that has risen in the area has risen out of an incorrect interpretation of the statutory history that these statutes both came in separately with design to do quite separate things and that the terms of one should not be judicially incorporated into the other. Before I get into the legal questions, I think it probably would be worthwhile to review briefly the facts in both of these cases. In the Laing case from the Second Circuit, the taxpayer is a citizen of New Zealand. In May 1972, he entered the United States from Canada on a visitor’s visa. On the evening of July 24, 1972, in fact in the early morning hours, he and two other people in a rented automobile attempted to reenter Canada. The Canadian officials were dissatisfied with the identification proffered by one of the passengers in the vehicle and they refused entry to the trio into Canada. They then had to turn around and go back to the United States. This was a crossing at Derby Line, Vermont. Upon attempted reentry back into the United States, they were subjected to a search of their vehicle by the United States Customs and the search revealed that a suitcase in the engine compartment of the car contained approximately $300,000 in United States currency. Search of the persons revealed that the petitioner in this case, Laing, had a quantity of hashish on his possession. The Customs officials thereupon, as is the procedure, notified the District Director of Internal Revenue for the District of Vermont. Because of the unusual happenstance, it is a highly unusual circumstance that people are traveling with so much cash concealed in the engine compartment of their car, and the Internal Revenue Service exercised its statutory power under Section 6851, the termination provision, and terminated the taxable years of all three passengers as of that date, June 24, 1972. Now, ultimately, assessments of approximately $195,000 were imposed against each of the three persons. These assessments, as I mentioned last time, were computed on the well-established net worth plus non-deductible expenditures method. Petitioner Laing was questions as to how long he had been in the United States. It turned out to be 25-30 days. The amount of money was quite of his net worth. A sum was computed also for his non-deductible living expenses and then the tax computation easily follows from that.
Speaker: He has never before been a taxpayer in the United States, has he?
Stuart A. Smith: I suppose that is correct, although the record is silent on that.
Speaker: In his whole life, he has been in our country 25 days, is that it?
Stuart A. Smith: I cannot say that with certainty but, of course--
Speaker: As far as the record shows?
Stuart A. Smith: As far as the record shows, that is the case, although that does not contradict the notion that the money in his possession could have been earnings from US sources.
Speaker: It could have been.
Stuart A. Smith: It could well have been and I think this is exactly the kind of situation that the statute is designed to protect the revenue. People are trying to leave the country with large amounts of property. The statute uses the terms “if the Secretary or his delegate finds that a taxpayer designs quickly to depart from the United States or to remove his property there from.” It seems to us that the statute fits these facts like a glove.
Speaker: Mr. Smith, I want to be sure. Was your net worth computation based on 25 days expanded to the full year or was this regarded in Mr. Laing’s case as the entire income in quotations for the year? Do you know?
Stuart A. Smith: The record is silent on this, but my understanding is that a sum of money was allocated for living expenses for each day and that was added on to the amount of his net worth. In other words, in a normal conquest you have an opening net worth and a closing net worth. The opening net worth, I suppose, have to be deemed to be zero.
Speaker: How on earth could they do that except by just arbitrarily find?
Stuart A. Smith: Well, when people are essentially—it is not--
Speaker: Somebody has been, so far as we know, they have been in this country only 25 days, he has lived in New Zealand. He comes from New Zealand. How do they know his opening net worth is zero or how can they assume it except--?
Stuart A. Smith: Well, I think that is a warranted assumption under the—essentially, our system works under the ground rules that the taxpayer has the burden of proof.
Speaker: Normally, the ground rules apply to non-resident taxpayer.
Stuart A. Smith: Yes, I think that, in connection with a non-resident alien taxpayer, they are even more applicable where people are coming and going.
Speaker: You named him a taxpayer. We do not even know he is a taxpayer.
Stuart A. Smith: Well, that is true. He has to have income from US sources.
Speaker: Ever until--
Stuart A. Smith: Right, yes, I suppose but his explanation could be forthcoming that it could be his grandmother’s inheritance. At the same time, when someone is concealing money in the engine compartment of an automobile, it is an unconventional means of transporting a large sum of money, and I think--
Speaker: Maybe they do things differently in New Zealand.
Stuart A. Smith: They may do things differently.
Speaker: They may be bandits along the road.
Stuart A. Smith: Bandits along the road, yes, there are a number of possibilities but it is equally plausible that this was earnings from US sources which was subject to United States tax, and I think that the equal--
Warren E. Burger: He has a chance to explore all these things, does he not?
Stuart A. Smith: Absolutely, but the point is, unless the Commissioner takes this action, the money is gone and the statute is designed to provide the treasury with a mechanism of insuring that money does not slip through the fingers of the Treasury because tax returns are normally due on the following April 15 or in the case where you live abroad on June 15, and if they just examined this situation and said “well, thank you very much, please file your tax return next June” and explain this happenstance to us, the strong likelihood is that they would never hear from him again, so I think it is not an entirely unreasonable response to an extraordinary set of facts.
Speaker: In any event, the basic validity of the termination provisions are not an issue in the case.
Stuart A. Smith: The basic validity of the termination provisions is not at issue, nor is the Commissioner’s application of them in this case. Now the taxpayer, Laing, refused to pay the tax so the Commissioner then was forced to levy on this--
Speaker: They are not an issue with Laing.
Stuart A. Smith: They are not an issue with Laing. I do not view them at issue in whole either. It seems to us that these cases came up on the narrow question as to whether the Commissioner of Internal Revenue has to issue notice of deficiency in these cases, and that if he does--
Speaker: What if there was some question that there might be some constitutional issues?
Stuart A. Smith: There is a constitutional issue in waiting in the wings, so to speak, but that depends upon what--
Speaker: You should not say that they are subject to question in this case.
Stuart A. Smith: Well, they are subject to question only if--
Speaker: Only on a constitutional basis.
Stuart A. Smith: Only if the Courts which have held against us are correct in their assumption that the Tax Court remedy is the sole remedy in these circumstances. We think that that is based on a misreading of the Court’s Flora opinion and that there is an adequate remedy in the District Court. So, we think the constitutional issue vanishes once that is considered in some detail. Now, the District Court dismissed this suit on the basis of the Anti-Injunction Act and the Second Circuit affirmed on the basis of its decision in the Irving case. The whole facts are relatively parallel, the Commissioner of Internal Revenue received information that Mrs. Hall was engaged in narcotics trafficking and he terminated her taxable year as to January 31, 1973. The assessment in that case also proceeded on a projection of volume of activity and it came out to be something like $52,000. Now, the taxpayer Hall, also refused to pay the tax but, contrary to what happened in the District Court of Vermont in the Second Circuit, the District Court granted a preliminary injunction and the Sixth Circuit affirmed on the authority of its decision in Rambo which is still awaiting disposition by the Court on our petition. Now, we think that it is worthwhile to consider how these statutes come into play. If you look at page 60 and 61 at our brief you see, as I have mentioned, that the Secretary or his delegates finds that a taxpayer either designs quickly to depart from the United States or intends to conceal himself or his property. He can terminate someone’s taxable year. Now that termination, by itself, that administrative action does not affect any collection activity. All that we have is an artificial termination of the taxable year and a declaration that the taxes are immediately due and payable. Without law, the Commissioner could not collect these taxes, but there is an assessment provision of the Code which we set forth at page 53 of our brief, Section 6201a. And, that provision empowers the Secretary to make the inquiries determinations and assessments of all taxes. So, it is a combination of the termination power, and this assessment power, which is a very old statute, which, in its present form, dates around 1872 but actually is much older than that because it basically is the essential assessment power for the collection of taxes which have been going on since the beginning of the republic when the Secretary of the Treasury was Alexander Hamilton and the taxes were excised and the molasses and whiskey taxes. So, there is no doubt that this power exists and that it is independent of any other provision of the Code. Now, once the Commissioner makes--
Speaker: It simply announced to setting up an account against the taxpayer at a certain amount in favor of the government against the taxpayer. Isn't that it?
Stuart A. Smith: Right. Exactly, it is simply a notation but it is an important notation because it enables the Commissioner then, once the assessment is made to exercise his extraordinary collection and voluntary collection powers. He can then, I see that we--
Warren E. Burger: You may continue, Mr. Smith.
Stuart A. Smith: Mr. Chief Justice and may it please the Court. When the Court adjourned, I was discussing the operation of the various statutory provisions that come into play upon a termination and they are, essentially, the termination out of Section 6851 and then the assessment that follows this clerical notation by the Commissioner which has the effect of a judgment upon which the taxes can then be collected by involuntary means which were done in these cases, because these taxpayers both refused to pay the amount deemed to be immediately due and payable.
Byron R. White: What authority did you have to seize the money?
Stuart A. Smith: The authority to seize the money comes from Section 6331 which is set forth at page 57 of our brief which is entitled “Levy and Distraint”, and that, essentially, allows the Commissioner to collect the tax from any person liable to pay who neglects and refuses to pay.
Byron R. White: You did not give them 10 days notice of that.
Stuart A. Smith: No, we did not.
Byron R. White: So, you have to take the last sentence of that?
Stuart A. Smith: Yes, Mr. Justice White, you have to take the last sentence of that because it says that the Secretary,-- well, I suppose that is one way to look at it because, if you take that then we are--
Byron R. White: Why did you not give him 10 days notice of the seizure?
Stuart A. Smith: I think you do not have to give him ten days notice for either one of two reasons. Either, one, because Section 6851--
Byron R. White: 6851 says the tax shall become immediately due and payable.
Stuart A. Smith: That is right.
Byron R. White: It does not speak at all about what you can do to collect it.
Stuart A. Smith: That is right.
Byron R. White: So, why then you say you have to look at 6331 to collect it?
Stuart A. Smith: I see.
Byron R. White: So, why are you not giving him 10 days notice?
Stuart A. Smith: Well, then on account of the last sentence which says “ if the Secretary or his delegates makes a finding that collection of the tax is in jeopardy,” it seems to us that--
Byron R. White: Where was that finding made?
Stuart A. Smith: Where was that finding?
Byron R. White: Yes.
Stuart A. Smith: It seems to us that that finding is implicit and the--
Speaker: So you did not make it expressly, did you?
Stuart A. Smith: Well, it seems to us that that finding is implicit in the invocation of Section--
Speaker: You did not make it expressly, did you?
Stuart A. Smith: Well, it seems to me that--
Speaker: Well, the answer must be no.
Stuart A. Smith: The answer is no, but I would suggest that once you make a finding on the Section 6851, that a taxpayer designs quickly to depart from the United States or to conceal himself or his property therein or to do any act tending to prejudice or render partly or in a factual proceedings to collect the income tax, it seems to me that the collection of the revenue is endangered by the taxpayer’s actions.
Speaker: Is there any word like “jeopardy” in 6851?
Stuart A. Smith: There is no word like “jeopardy” in Section 6851, no, but--
Speaker: Now, what about if you make a jeopardy assessment?
Stuart A. Smith: Okay.
Speaker: If you make a jeopardy assessment, all you do is declare the tax immediately due and payable.
Stuart A. Smith: No, slightly, it is somewhat different.
Speaker: But your authority to seize property is still under 6331, is it not?
Stuart A. Smith: That is right, but may I just go back a moment. When we make a finding on the Section 6861 that the assessment or collection of a deficiency will be jeopardized by delay that--
Speaker: That is 61?
Stuart A. Smith: 61.
Speaker: That is right.
Stuart A. Smith: That tax is already due and, I think, that distinction has been missed by the Courts that have merged these two provisions. In the case of the termination provision, the tax is not due because there is no return for the short period.
Speaker: But it does. It says it is due and payable.
Stuart A. Smith: That is right. The Commissioner makes a declaration.
Speaker: The only reason you could use 6331 is because there is something that is due and payable.
Stuart A. Smith: That is right and what makes it due and payable, we submit, is the Commissioner’s finding that the taxpayer’s actions have contributed to a situation which warrants termination and declaration that the tax is immediately due and payable. Section 6861, what I would call the early assessment provision, I think that the word “jeopardy” confuses the matter and I think that is where the Fifth Circuit and the Sixth Circuit have gone right here because it is very easy to use the word “jeopardy” in a loose sort of way and then conclude that the statutes were designed to do roughly the same thing, but they are designed to do quite different things. In one case, you have a taxpayer where his taxes are not due. He is in the middle of the year. He does not have to pay any deals. He would have to make--
Speaker: Only until the Commissioner terminates his years.
Stuart A. Smith: Exactly, and declares them due and payable. Now, in the--
Speaker: And they become then due and payable.
Stuart A. Smith: They then become due and payable. In the Section 6861, what we call the early assessment provision, the taxes are already due and payable but the Commissioner has determined that if he waits to collect them, then the assets will no longer be available, and I think that is a big difference because, in the first situation, the taxpayer’s own actions have contributed to the necessity of the Commissioner taking the extraordinary action of terminating his taxable year and declaring the taxes due and payable. In the other situation, while it could be the taxpayer’s own actions, there were a variety of other situations which can contribute to an early assessment under Section 6861.
Speaker: Do you think every time there is an assessment and the assessment is valid, that there is a deficiency?
Stuart A. Smith: Well, I say that every time there is an assessment and the assessment is valid, there is a deficiency, not necessarily so, unless you use deficiency in a colloquial way to mean an amount--
Speaker: No, I mean as defined under the statute and the regulations.
Stuart A. Smith: I would say that every time we make an assessment, there is an amount owing it. It is not necessarily a deficiency.
Speaker: It is a balance of a tax.
Stuart A. Smith: It is a balance of a tax that is owing. It seems to us that--
Speaker: Even if there has been no return filed?
Stuart A. Smith: Even if there has been no return filed because the Commissioner has made an artificial termination of the taxable year and declared it closed.
Speaker: Well, there is not much artificial about it. He says--
Stuart A. Smith: No, it is--
Speaker: There is some tax due and payable and I am seizing $190,000 worth of your money.
Stuart A. Smith: Exactly.
Speaker: What do you mean by artificial?
Stuart A. Smith: By artificial, I mean, simply it is not by operation to the calendar. Now, I think that once the distinction between the two situations arrive, is made clear, because in the early assessment provision it could simply mean that the taxpayer is going bankrupt or he is a person who fritters away his assets for one reason or another, and the taxpayer in such a situation if the Commissioner is going to take the normal route of allowing the Tax Court proceeding to stay collection until that is finished, then it is quite possible that whatever decision the Courts reach as to what the taxes are owing, there is not going to be any ability to collect on the deficiency. Now, it seems to us that once that is understood, that is why the Tax Court has jurisdiction in the early assessment provision and not in the termination provision because if you look at page 71 of our brief which sets forth the Revenue Act of 1921, the proviso on page 71 of our brief which reads “provided that in cases where the Commissioner believes that the collection of the amount due will be jeopardized by such delay, he may make the assessment without giving such notice or waiting the conclusion of such hearing.” That proviso came in as an exception to an administrative appeal procedure which was enacted in 1921, under which, a taxpayer could seek an administrative review and collection would not occur during that time. Now, in order to provide for the situation where the taxpayer’s assets might not be available after the administrative review is complete, Congress enacted that proviso. That proviso is the direct statutory antecedent of Section 6861, the jeopardy assessment provision.
Speaker: Under that provision, you can a levy while the taxpayer receives a fund but you might be able to levy it but you cannot sell it.
Stuart A. Smith: Under that provision well, yes, that is true. We cannot sell, but the reason--
Speaker: That it finally seized itself?
Stuart A. Smith: Exactly, Congress has made that choice, in fact, the no sale restrictions did not come in until the 1954 Code. I think the important point is that the termination provision operated stood in the statutes independently of the early assessment provision for three years from 1918-1921 and, under those circumstances, a taxpayer taxable year could be terminated, the Commissioner could be sell, seize his assets, if he does not voluntarily pay and, in fact, he would not have any remedy to go to the Tax Court because the Tax Court did not even exist at that time. His only remedy would be a refund suit.
Harry A. Blackmun: Your statutory argument rests, in large part, on that three-year interval, does it not?
Stuart A. Smith: It rests in part--
Harry A. Blackmun: If it was not, you would have a much harder case.
Stuart A. Smith: Well, it rests in part on that three-year interval, Mr. Justice Blackmun, but I do not think that is the only thing it rests on. I think that another important thing which I think deserves emphasis is the fact that when the Board of Tax Appeals was created in the Revenue Act of 1924, the Board was authorized to hear specifically enumerated cases, and those enumerated cases are set forth in our brief at page 32. They involve Section 274, that is, the ordinary kind of deficiency case, 279 relating to claims abatement of deficiencies assessed under Section 274d, and 274d is this early assessment provision, and then there are some others. I think the important thing is that when Congress set up the Board of Tax Appeals, which is the predecessor of the Tax Court, it enumerated a class of cases and notably absent from this list was termination cases under what was then Section 146 of the Code over the Revenue Act and is now the termination provision in the Revenue Code of 1954. Now, it seems to us that Congress has made a conscious choice, and I think that the Courts that have gone astray on this question have taken the creation of the Board of Tax Appeals in the loosest possible and derived from it a lesson which we do not think is properly learned from. Congress created this Court. It is a creature of statute. It is designed to see and hear certain cases, for example, it is not designed to hear excise tax cases and, under Section 6862 of the Code, we can terminate a taxpayer’s taxable year in an excise tax case and there is no notice of deficiency. There is no Tax Court review. I think that is absolutely plain. We think that this case represents the same kind of congressional decision. Now, it seems to us that the positions of the Courts that have rejected the Commissioner’s assertion, that no notice of deficiency is required, rests on two notions, essentially. One, that the assessment power in a termination case derives from Section 6861 and, therefore, the statutes have to be merged because they operate in tandem. We do not think that is right. In fact, the three-year gap really proves that it is not right because, for three years, this Commissioner of Internal Revenue could assess taxes pursuant to a termination and there was no Section 6861 to provide them with any assessment authority. The assessment authority derived from the predecessor of Sections--
Speaker: Why is there argument about the assessment authority?
Stuart A. Smith: It is very important. It is very important because the Courts that have rejected our position, in order to find the requirement for a notice of deficiency, they have had to look to subsection d of the early assessment provision, Section 6861. And, they have essentially merged those two statutory provisions. We do not think that they are properly merged because we think they developed quite independently with each other.
Speaker: Mr. Smith, just hold on for a moment. Why does he not have assessment authority?
Stuart A. Smith: Well, let me go back. The Courts that have rejected our position have said Section 6861 by itself, and I agree, does not arm the Commissioner with any assessment authority. It simply gives them the power to terminate and declare the taxes immediately due and payable, but there can be no collection without an assessment. Now, in order to--
Speaker: (inaudible)
Stuart A. Smith: Well, essentially, I think that is generally so. A tax--
Speaker: 6331 says that this gives him power to collect and it just said the tax is due and payable, does it not?
Stuart A. Smith: Yes, but you have to have an assessment of the tax before--
Speaker: Well, that is what I want to know.
Stuart A. Smith: I am not sure I can point to any particular provision in the Code, but--
Speaker: There is another provision within 6851 says taxes shall become immediately due and payable.
Stuart A. Smith: That is right.
Speaker: And 6331 says any tax that is due and payable is collateral. Now, why do you need an assessment?
Stuart A. Smith: We need an assessment because, essentially, it is upon the existence of an--
Speaker: I know, but you are restating your--
Stuart A. Smith: Okay, I think that you need an assessment because that administrative act, that notation in the Commissioner’s books of account provides the basis for the operation for the collection provisions. I do not think there is any quarrel about that in this case. I think the quarrel in this case arises out of where that assessment authority comes from, in connection with the termination of the taxable year. Now, we say it comes from the basic assessment authority which says the Commissioner shall be empowered to assess all taxes. Once you realize that, that it does not come from Section 6861, that that thing simply came in as a proviso and the Commissioner’s assessment authority long antedates that provision. Then, I think one of the major props upon which the Courts, like Clark v. Campbell and the Schreck case, I think fall away. And, I think that the other prop of those cases is essentially that Tax Court review is an important matter and, without it, we are depriving the taxpayers of some basic right. Now, it seems to us that the taxpayer can seek an immediate refund, can file a claim for refund and seek immediate redress in the District Court. I think that the facts in the Laing case demonstrate that because a refund suit has been pending in the District Court of Vermont since 1973 with no action on it. It is awaiting the disposition of this case, but it need not wait the disposition of this case. It seems to us that the Flora rule, as we point out fully in our brief, has no application here because that case was premised on the existence of Tax Court review which we say Congress has specifically foreclosed in these cases. I think that the if Court has no further questions, I would--
Speaker: Mr. Smith, I have one. Are you going to make any comment at all on the suggestion of unconstitutionality by your opponents?
Stuart A. Smith: Yes, I think that the suggestion of unconstitutionality is without merit. The reason it is without merit, essentially, is because the suggestion of unconstitutionality rests on the fact that we are blocking the taxpayer’s access to the Courts to review these actions by the Commissioner.
Speaker: (Inaudible)
Stuart A. Smith: No, we are not. We are not because the taxpayer can file a claim for refund after one of these collection actions and then bring a refund suit in the District Court, and I think--
Speaker: How long does he have to wait?
Stuart A. Smith: How long does he have to wait? Well, I think that the Code provides that the Commissioner has the maximum of six months to act on a refund claim and, after that, he can commence a suit, but I think the time is misleading in a way too because it is not entirely clear that Tax Court review would be that much faster than a District Court suit. In fact, here in the Laing case where a suit is pending in the District Court in Vermont, it could have been resolved ages ago without necessity or need for a Tax Court review. I think that is absolutely clear.
Warren E. Burger: So, you are saying that he has not been deprived of a proper determination?
Stuart A. Smith: Absolutely not and we think that--
Speaker: What would you think, six months in time?
Stuart A. Smith: Well, let us put it this way.
Speaker: Let me put it exactly, as long as he does it voluntarily.
Stuart A. Smith: Exactly, I think that--
Speaker: That is all you can say is, does that not make any difference in the Tax Court to be exposed?
Stuart A. Smith: Yes, we think that, although I must point out that in the facts of this case the refund claim was filed by the taxpayer Laing on March 1, 1973, and it was denied on March 9,1973 and this suit could have been brought on March 10.
Speaker: So your six-month provision is the statutory one and the I suppose there is a practical matter if a Tax Court case is assigned to the field that the taxpayer’ request. It may sit there for a year, may it not, before it is heard or close to it?
Stuart A. Smith: Absolutely and, here, essentially the Commissioner has a maximum of six months and he often takes much less to dispose off a refund claim like this one in which it was clear that it was going to be denied.
Speaker: And, of course, he often does not act all.
Stuart A. Smith: But if he does not act at all, then at six months and one day the taxpayer can go to the District Court. We think that is an adequate remedy which fully meets the Court’s test of due process in the Phillips case, but--
Speaker: At least it is a congressional determination.
Stuart A. Smith: Well, yes because if the six months rule did not exist, then I think the Courts would be flooded with all sorts of refund suits that could easily wash out after administrative review and I think that the Commissioner of Internal Revenue, as an administrative matter, is entitled to a reasonable amount of time to appraise the validity of a claim before the taxpayer seeks judicial redress.
William H. Rehnquist: What if we were to conclude that a six-month delay, as permitted by statute, would be unconstitutional but that, in fact, the amount of time taken here was within permissible bonds. What should our ruling be?
Stuart A. Smith: Well, I think it is hard to generalize but it would seem to me that, then, on the facts of the Liang case of course, the injunction should not issue. That is very plain because the Commissioner denied it. The Court, I suppose, would have to announce a time frame somewhat less than six months.
William H. Rehnquist: Would we ever be confronted with that if, in fact, this did not take six months? Do we pass on the constitutionality of the statutes in the abstract?
Stuart A. Smith: I would think not. I do not think the constitutional issue was presented on the facts of this case as you put it.
Speaker: What about Hall?
Stuart A. Smith: Well, Hall has never brought a refund suit at all and has never filed a refund claim so I it is hard to imagine that the constitutional issue was probably framed on those facts either because she has not availed herself of that remedy.
Speaker: But you did not sell her car.
Stuart A. Smith: We did not sell her car without notice because she was able to post a bond as the termination provisions provide. She still has her car, as I understand.
Speaker: You have your bond.
Stuart A. Smith: We have her bond but that, of course, is always the--
Speaker: It must be a pretty ancient Volkswagen.
Stuart A. Smith: I suppose so and -- Thank you.
Warren E. Burger: Very well. Mr. Heavrin, will you and your colleague adjust your time to 35 minutes?
Donald M. Heavrin: Yes, I will do the very best I can, Your Honor. Mr. Chief Justice, and may it please the Court. I would like to comment briefly on something Mr. Justice Brennan said earlier. He mentioned that the House Ways and Means Committee is considering legislation to alter the jeopardy assessment procedure and, this summer, I had the pleasure of testifying as a witness before that committee but our hope that the fact that there is a move of foot in Congress to alter the jeopardy assessment provisions of the Code does not stop this Court from taking proper action in this case. The reason I say that is that sometimes, Congress takes a long time to do what should be done right away. In starting the argument, specifically in reference to Elizabeth Jane Hall, I would like to start with the comment made by Mr. Smith. He said that there has been a great deal of confusion concerning these code issues and what is before the Court and these various Courts, and he indicates that the Courts are confused because of various interpretation of these Code Sections that are at stake. Well, I would respectfully submit that a lot of the confusion that has occurred in these tax cases has been brought about by the activities of the Internal Revenue Service. The government, each time, I understand its argument and what is at stake and what is an issue, they seem to wiggle away a little bit and change it slightly. Today, I heard for the first time in Mr. Smith’s oral argument that the tax that was assessed, Mrs. Hall was based on a proposed amount of illegal controlled substances that she had sold during this 31-day period. In the first argument in January, he said the amount was based on information given by a confidential informant and, when the government argued this case at the Sixth Circuit, they stated they had no idea how this $52,000 fee was reached. Also, in the genesis of this case if we go back on page 13 of the Appendix in this case, this is from the Sixth Circuit. This is actually a Xerox copy of the government document, but if we look at page 13 of the appendix, we see that the government sends out a tax bill to Mrs. Hall and on the tax bill, I will read this to the court, it says “this notice of tax due on your return identified above.” Then, we look above and we see that this is a 1040 return according to the government. Well, such is not the case. When we first entered this case, the government was alleging that there was a $52,000 deficit on Mrs. Hall’s tax return when no return had been filed at all. So, we filed a complaint and said that if any return had been filed in Mrs. Hall’s name, it was a fraudulent tax return because Mrs. Hall did not file any tax return for that short period of time. Then when we get to the legal issues, we see that--
Harry A. Blackmun: Is that notice not just a form--
Donald M. Heavrin: Yes, but I have to assume that the government is intelligent enough to select the correct form, Mr. Justice Blackmun. As counsel for Mrs. Hall, I cannot be responsible for the government taking out the wrong document and alleging that she has filed a tax return. I have to refuse that.
Harry A. Blackmun: I do not get your point. What are you leading to?
Donald M. Heavrin: Okay, I am saying--
Harry A. Blackmun: I know many instances were wrong forums are involved.
Donald M. Heavrin: Okay, I am saying that the--
Harry A. Blackmun: Or even any prejudice to anybody.
Donald M. Heavrin: Well, I am not saying necessarily that it is prejudice. I am just saying that a lot of the confusion that Mr. Smith refers to has been caused by the government and when we get to the actual legal decisions in this area, for example, in the Schreck case the government has had an enormous difficulty overcoming the idea of the assessment authorities. Mr. Justice White said, where does the authority come from? Well Mr. Smith, in his argument, he says it originates in 6201. But, originally, the government argued in the Schreck case that 6851 in and of itself contained the implicit power to assess.
Harry A. Blackmun: It is not required. There is plenty of law to this effect that the government does not have to be consistent in tax cases and they certainly have not been over the years. Then, I ask what the point is.
Donald M. Heavrin: Well, this is no exception. Well, the point is that every time you nail them down and you say “is this what you are arguing?” and you are wrong on this issue, they slip away and argue it a little bit differently. Now, before this Court--
Harry A. Blackmun: In practice, we have all been subjected to that frustration but it--
Donald M. Heavrin: Yes, that is true. Okay, now, I was getting into the meat of the case. In this particular case, the government has argued that the assessment authority originates in 6201 and this is a general provision of assessment authority granted by Congress. But if we examine 6201, as I stated in the brief, this particular Section refers to taxes that are payable by a stand such as liquor taxes, gambling taxes, and so forth. Taxes that relate to income and jeopardy situations in income tax situations are found in 6851 and 6861 or a combination of both. Now, on the issue of deficiency which the Court questioned Mr. Smith about, the government, in the cases where they have prevailed, for example in the Irving case, they were able to convince the Court that what was assessed against the taxpayer really was not a tax at all. And if take a look in the government’s brief, and I do not recall the exact page but I believe it was about page 26 of the government’s brief, they say that “we are not really assessing a tax. We are merely assessing a provisional amount that has to be paid, sort of an insurance policy that assures that the money will be there when and if the tax liability is established.” Now, at this point, the government is telling this Court and the Second Circuit and all the other Courts that there really is no tax. Then when we raised the objection of Flora where he says, “we have not paid the tax. We cannot pay the tax because Mrs. Hall does not have the money,” when we raise the Flora objection and say the full payment rule prevents us from filing suit, they answer by saying “no, it does not because this really is not a tax and no deficiency is created.” Well, I think that that statement is incorrect. I think the only thing the government can collect against a citizen, the IRS at least, is a tax, and I cannot accept the provisional amount theory. Now, if we accept the provisional amount theory, today, Mr. Smith is rigorously asserting the Anti-Injunction Act prohibits this type of suit, and he recited it to the Court. But if we read the Anti-Injunction Act, it says that no action to restrain the collection of taxes shall be made. So, if we adapt Mr. Smith’s theory that this really is not a tax, I would respectfully submit that the Anti-Injunction Act has no application and they can be enjoined from what they are doing. I do not believe we have to go that far because I believe it is in 6861, the jeopardy assessment. I believe that is the correct Code Section. But if we accept his argument on the provisional theory idea, then this really is not a tax and the Anti-Injunction Act does not apply. This puts the government, in my opinion, in the interesting position where if they are trying to stop you from suing them, they say it is a tax but if they are trying to keep you out of Tax Court and keep you from litigating your claim without full payment, they say it is only a provisional amount. Now, the case when it reached my desk, I had the feeling and I still do that there was something seriously wrong in the situation where the government could go out to a lady’s house and say “here is a tax bill for $52,000. Pay it.” And Mr. Smith, very cavalierly says that “we refuse to pay the bill” or “there was not any way we could pay the bill” because Mrs. Hall simply did not have $52,000. The $52,000 bill was approximately ten times her entire worth. The provisions under the Code, full payment or post a bond for the total amount and full payment file a refund suit. It left Mrs. Hall literally without a remedy, and the further I get into the case, the more unjust it seems. Every citizen, I think, has a fear of the Internal Revenue Service more so than the FBI or the CIA or any of these other organizations. And it may be veiled, fear in a remote fear at most times, but in the instant case, the fear of IRS was not only real but it was realized by Mrs. Hall. Now, the government is not the type of organization that ever admits that it was in error. No matter what they are doing, they always justify their actions by saying “this is for the common good and this is for some lofty purpose.”
William H. Rehnquist: Well, you do not suggest that some that some citizens are not to have a fear of the IRS, do you? Certainly, some of them should.
Donald M. Heavrin: I do not think, Mr. Justice Rehnquist, that citizens should fear their government.
William H. Rehnquist: Well, how about a guy who has been dodging taxes for the last 20 years and the IRS is--
Donald M. Heavrin: I think the guy should be prosecuted, but--
William H. Rehnquist: Well, would he not be very likely in fear of the IRS?
Donald M. Heavrin: I am not talking specifically about the man who has been dodging taxes. I am talking about the average guy who goes to work at a factory everyday eight days a week. He has more fear of IRS than he does any other governmental agency.
William H. Rehnquist: I thought that your statement--
Donald M. Heavrin: Yes, I think it is a generalization.
Warren E. Burger: Why do you not get on with your argument?
Donald M. Heavrin: So, what I am pointing out, I thought I had gotten into it by saying that the fear was realized in Mrs. Hall’s case. The IRS actually showed up on her doorstep. The IRS actually made a demand of her for a sum of money that far exceeded her total net worth and, as we have stated in the argument here in January and in the brief, at that time Mrs. Hall was without a remedy. Mrs. Hall then proceeded to the United States District Court where she filed a suit. Now, 6851 assessments, according to the government, are tentative in nature and this is admitted by the government in its brief. I cannot recall exactly where it is in the brief but they say these things are tentative in nature. Yet, based on this tentative tax liability, the IRS immediately drags off her automobile. A few days later, they put it up for sale. What could the government gain in such a situation? In one of these equity balancing situations, Mrs. Hall was the one with everything to lose and, in theory, she could have actually lost her livelihood because not being able to make the full payment, not being able to make the $52,000 payment, the assessment against her would continue unless she could stop the Internal Revenue Service from continuing the process of collection. In the last argument, I mentioned to the Court that the example if she goes to work on the following Monday morning and she draws a paycheck at the end of the week, the government can attach that paycheck and apply it to the $52,000. In a way, she is in a very much more difficult position than Mr. Laing because Mr. Laing actually had the money and then the Clifford Irving case, Clifford Irving actually had the money. But what happens to the taxpayer who does not have the money and cannot stop the collection procedure? They are trapped in a snowball that is rolling downhill that keeps getting bigger as it goes and there is nothing they can do about it unless they have the option of going into the United States District Court as Mrs. Hall did filing a suit, enjoining the Internal Revenue Service from the collection of its taxes. I think that I have pretty well explained our position. If there are no questions, I will quit. I want to say that when I argued this case at the Sixth Circuit, the lawyer who represented the government came over to me and we had lunch and he said “we have stopped this. IRS is not using this procedure.”
Warren E. Burger: Is this in the record now?
Donald M. Heavrin: No, Judge, I was just—Mr. Justice.
Warren E. Burger: Then, I suggest you restrain.
Donald M. Heavrin: Okay.
Warren E. Burger: Confine yourself to the record.
Donald M. Heavrin: Okay, I was going to close by saying I hope that this Court hands down a ruling that will cause IRS to not be tempted to restart this procedure of jeopardy assessments where there really is not jeopardy and the purpose of the assessment is punitive in nature. Thank you.
Warren E. Burger: Mr. Oteri.
Joseph S. Oteri: Mr. Chief Justice and may it please the Court. Addressing myself, if I may, to Mr. Laing’s situation, Mr. Laing is a foreign national who has been in this country 24 days at the time of this event. He comes in by vehicle on a B2 Visa from Canada to New York. He is leaving by motor vehicle from New York to Canada. He is turned back at the border and American officials searched his car even though he had left and only been gone five minutes. When he makes the swing, they searched his car. They find, Your Honor, a suitcase with $300,000 in the motor of his automobile. This is occasion to certain degree of skepticism and shock on the part of people who hear this particular thing but I ask, Your Honor, considering in a jeopardy frame work, where do you carry $300,000 on a 500 mile auto trip in the middle of the night?
Thurgood Marshall: In the bank with a certified check.
Joseph S. Oteri: In the middle of the night, Your Honor?
Thurgood Marshall: Can I not have a certified check in the middle of the night?
Joseph S. Oteri: Well, Your Honor, you may do that because you have credentials to--
Thurgood Marshall: I do not think I have $250,000 in the middle of the night.
Joseph S. Oteri: That may be true, Your Honor, but what I am saying, in effect, Judges, I am referring to the situation as we have it, cash, Judge. And there are people, Your Honor, who deal in nothing but cash for their own idiosyncratic reasons and I do not know what those--
Thurgood Marshall: Mostly, honest people do.
Joseph S. Oteri: Your Honor, I cannot say they are dishonest. I know gamblers who deal in large amounts of money who pay their taxes every year, and I do not think this case should be decided on the fact that the money was in a suitcase in the motor block of an automobile.
Warren E. Burger: The jeopardy assessment structure of the statutes is aimed at precisely this kind of situation and among many others like it, is it not?
Joseph S. Oteri: No, Your Honor, for one reason, Judge, and I say this only because one of the other Court member this morning pointed out something. We are assuming one thing. We are assuming that Mr. Laing is a taxpayer. That is the assumption that we seem to have neglected to fight in this case. There is no evidence whatsoever and that is the constitutional problem I face also, that Mr. Laing is a taxpayer in the United States, Your Honor. Anymore evidence than there would be if when this Court was in Paris this summer. Upon leaving, you happen to have a couple of thousand dollars in cash in your pocket. You were searched and that money seized.
Warren E. Burger: I thought that the assumption of this case was that he ought to be a taxpayer?
Joseph S. Oteri: No, Your Honor. What the government has done is the government has assumed that he is a taxpayer and taken his money and treated him this way. One of my basic arguments and in an effort to keep within a time frame for this Court I am going to basically stay away from the Code arguments, Your Honor, just to address myself if I can to the constitutional issues. One of the basic arguments, Judges, is that there is no evidence whatsoever that he was a taxpayer. Now, when you read the case, Your Honor, when you read the facts in this particular case in the appendices you find that he got stopped at the border at 2 a.m. Mr. Fields, who was the District Director of Vermont was called by Customs at 2 a.m. and it is right in the appendix, Your Honor, and his deposition and testimony. And, he says he said to the Customs man “how long can you keep him?” The Customs man said “I can hold him for two hours but if you send somebody here, I will keep him until they get here.” At 10 o' clock, the next morning, Your Honor, eight hours later, Mr. Laing is sitting in a room of a Derby Line, Vermont being held waiting for IRS people. At 10 o' clock in the morning, two IRS people show up and they talk to Mr. Laing and they talk to the other two people. And, I think this is of key importance, Your Honor. They talk to all three people. The other two people disclaimed any knowledge of the money. Laing claims knowledge of the money and ownership of the money. The IRS then assesses, Your Honor, a $310,000 jeopardy assessment at seizure against each of the three people. They assessed $930,000 in taxes even though they only seized $310,000. Your Honor, later on, we want to file a suit for a refund figuring “all right, fellows, you owe us $150,000. Give us back half the money.” We file a claim for a refund, Judge, and we find out that they went even further than that. On their own initiative with no notice to anyone, the IRS is now gone and they have taken the $310,000 that they have assessed each person and they have distributed the $310,000 they seized. They gave each person credit for $100,000 and then they, very graciously, cut the assessment from 300 to 200, but we still owe them $100,000 so we cannot bring the refund suit. Now, we are in a position where it is our money. We admit it is our money and we say it is our $300. We file for a refund to the Commissioner. We say “give us back $150,000 and we will fight over whether or not I am a taxpayer,” but they will not even let us do that. Now, Your Honor, there has been some conversation and questioning this morning concerning the fact that we have a right to a suit for refund. But, Your Honor, there are two things involved. The time span is a minimum of 6 months and a maximum of 18 months on a suit for refund. For example, if the Commissioner terminates a year on January 2, 1975. They terminate a tax year. You then have to wait until the conclusion of 1975 to file for your refund twelve months. You then file and the Commissioner can sit back and wait six months. So, you have 18 months. In our case, the tax year was terminated on June 24th. Nine months later in March, after much negotiation, we filed for the refund and, grant that it was denied within eight days, but we still had a nine-month wait. In fact, Your Honor, what is available to my client, to this foreign national? He does not have available to him a refund suit as a practical matter, because of the rule of Flora case, and not full Payment rule. Secondly, my client is being discriminated against, I think, invidiously and that he has to make full payment and is denied access to the non-prepayment forum, the Tax Court, which is where we want to go. Why is he denied or how was he denied access to the Tax Court? Very simply, the government will not issue a deficiency notice. Mr. Justice White asked today, why do they want an assessment? I think they want assessments so they can then say there is a deficiency.
Speaker: Mr. Oteri, is it in this particular notice and is it in their notice the sense of time?
Joseph S. Oteri: I think it is, Judge. I think when reading the statute--
Speaker: Where do you find it?
Joseph S. Oteri: Well, I cannot say that I find it in any specific statute, Your Honor. But, again, in reading the Code--
Speaker: All of the deficiency is defined.
Joseph S. Oteri: Yes, Your Honor, it is, in 6211.
Speaker: Does it mention where it says?
Joseph S. Oteri: No, Your Honor, but I think it condition--
Speaker: So all it talks about is how much does he owe.
Joseph S. Oteri: Right, Your Honor.
Speaker: And if his balance is owing, then he (inaudible)
Joseph S. Oteri: Your Honor, I think that is wonderful. I have been trapped--
Speaker: But I do not know why you keep giving the argument about the sources of assessment. What 6851 states is tax shall be due at that time.
Joseph S. Oteri: Your Honor, I will exceed to that in a moment. I have been trapped like most lawyers into arguing oh the IRS grounds because of a basic unfamiliarity with the IRS Codes, and I bought the idea that you need an assessment and I fought the IRS argument--
Speaker: Why do you need an assessment?
Joseph S. Oteri: Well, Your Honor, in that particular situation that there is no problem--
Speaker: (Inaudible)
Joseph S. Oteri: No question I needed what they call a 90-day notice, Your Honor, or a letter of deficiency to get into the Tax Court and I think I am entitled to that in this particular case because in either case, whether you need an assessment or you do not need an assessment, the fact of the matter is there is a deficiency here.
Speaker: When they taxed you did they told you, you owe them $195--?
Joseph S. Oteri: They told me “you owe $195,985. 85,” Your Honor, and my man is--
Speaker: All it takes is a notice of deficiency.
Joseph S. Oteri: All it takes, Your Honor--
Speaker: (Inaudible) and if in each case you owe some taxes and, furthermore, you owe $190,000. Now, why is it that goes, because of what is in the forum?
Joseph S. Oteri: I think because it is not the statutory notice that is required by the Courts, Your Honor. Well quite frankly, Your Honor, again, I am fighting them on their own grounds and I have gone for the abate instead of fighting on the grounds that, in effect, there is a deficiency created by the very fact that 6851 was filed. But again, Your Honor, if I go for that and I do now petition the Tax Court without a ruling from you, I will probably be thrown out on a jurisdictional grounds in the Tax Court and have to be back here again in a year, if you allow me to try to convince you that this revenue has been foreclosed to me. My biggest problem, Judge, on a constitutional basis basically is that I have a foreign national who has his money taken away from him and he has nowhere to go. Do you realize that uptil today, three years and four months or three years and four months after the seizure there has still been no assessment or putting aside or any kind of letter issued. My man’s money is sitting some place in the government. I have petitioned to have it placed in an interest bearing account and pay the man the interest. He is still living on the houseboat in Wales without any money. I have been trying to get an income from the $300,000. They will not do it.
Speaker: I thought he was down in New Zealand?
Joseph S. Oteri: No, he is back in Wales.
Speaker: He is in Wales now?
Joseph S. Oteri: Yes, Your Honor, still has no money so he calls me collect, Your Honor. The fact of the matter is that, in this particular case, constitutional rights that are guaranteed to American citizens, the rights of access to a Court have been denied to this man and, most importantly, Judge--
Speaker: Well, you are claiming constitutional rights for your man too.
Joseph S. Oteri: Yes, Your Honor. That is what I said for Laing. Just think, Your Honor, in this particular case you cannot terminate a probation without a hearing. You cannot start to take away a welfare check without a hearing. You cannot condemn obscene material without a prior hearing. But in my particular man’s case, whether there is any adjudication prior to the fact that the money is seized that he is a taxpayer, he is taking his money that was taken away from him. If I concede arguendo only that because of the peculiar nature of this case perhaps the government had a right to hold that money for a short period of time. Well, there was a determination but, Your Honor, three years and four months with no action whatsoever by the government to demonstrate to any kind of an impartial judicial body that, in fact, there was justification for the seizure by the fact that this man was a taxpayer seems to me to fly in the face of all our constitutional guarantees and due process. And even further, Your Honor, the fact that my man not only has lost the use of the money but my man does not have any forum readily available to him to determine that the money should not be paid to the government anyway. We are in a position where we have nowhere to go. We cannot go on the refund suit because of the Flora rule. We cannot go to the Tax Court because of the no deficiency, and we cannot get any kind of a hearing to determine whether or not the government has the right to assess taxes and seize money on totally specious basis. Going back to that Mr. Perry, Your Honor, who was the Internal Revenue Agent who came to Derby Laing where my man was with the money. When he came there, Your Honor, he set $310,000, the exact amount of money that was seized as the tax on (Inaudible). Now, we and talk we had a deposition with him. We could not go into how we set it, only generally. But in Raneri (ph), Your Honor, which is a Southern District of New York case which I am sure you are familiar with. A Frenchman was arrested at Kennedy Airport with $247,850 on this person. The IRS was called in. The IRS set a tax of $247,500. They left him $320 and seized his money. When the agent, Mr. Vida, was on the witness stand in New York at the hearing which was granted by a District Court Judge, they went into how the assessment was made, and the attorney for the Raneri (ph) asked the agent, “in fact, sir, were you not sent there for the specific purpose of seizing the exact amount of money that was found?” and he said “yes.”
Warren E. Burger: Now, are you arguing his case or yours?
Joseph S. Oteri: My case, Your Honor, because that is what happened to me.
Warren E. Burger: I suggest, again, you confine yourself to the record of this case, counsel.
Joseph S. Oteri: Well, Your Honor, that is part of--
Warren E. Burger: You are wasting your valuable time outside the record.
Joseph S. Oteri: Well, Your Honor, that is part of the record in my case. I direct you to Mr. Perry to show you that that is how the assessments are made, to point out to you that, again, we are being deprived of a constitutional right which we have, the right to some kind of a speedy determination of this particular type of tax in this particular type of situation. Thank You, Your Honor.
Stuart A. Smith: Thank you, Gentlemen. The case is submitted.